Title: From George Washington to Major General Robert Howe, 23 June 1780
From: Washington, George
To: Howe, Robert



Dr Sir
Hd Qrs Rockaway Brige [N.J.] June 23. 1780

Your Letter of the 20th reached me this morning. The principal part of the army yesterday marched to this place—Last night I received a letter from General Greene who commands the corps near the enemy containing the following paragraph, “Mr——this moment returned from Elizabeth Town. He says that General Clinton with the whole British army will be in motion this evening; that three thousand are to embark for Kings ferry, if the wind and tide favour their design. The residue of the army are to march towards Kings ferry by Newark and Slaterdam (a little above Aquakanunck) Their object is to cut you off

from the mouth of the Clove and prevent your getting into West Point.” This morning the British army are in motion accordingly, and seem to be moving in two bodies one towards Newark the other towards Springfield.
There is one point I think of essential importance in your arrangemen⟨ts⟩—the distribution of your magazines to the different works that each may have provision and water and stores sufficient to stand a siege. The nature of the post is such that each work depends very much upon itself—nor is the communication from one to another as well secured as might be wished. The advanced works in particular ought to be well provided. I should be glad each of these might have within itself a sufficiency of every thing for a defence of at least sixty days; even if this should be done at the expence of the interior posts which will have the benefit of the supplies dayly coming in. I am with great regard Sir Your most obed. ser.
